M. J. Kelly, J.
(dissenting). The present action arose out of litigation concerning an employment contract entered into between the parties. On February 2, 1971, the plaintiff filed suit alleging that the defendant had breached the employment contract, claiming damages in the amount of $25,456.42. Defendant counterclaimed for the sum of $50,984. The circuit court’s January 5, 1973, opinion1 concluded that neither party should entirely prevail. It found that the defendant owed the plaintiff $10,999.68, but was entitled to a set-off totaling $2,343.97. Regarding the unauthorized credit accounts, the circuit court found that the defendant owed the plaintiff $9,600, of which $3,700 (later reduced to $3,300) had been collected by the defendant.
The majority, in affirming the trial court concludes that the $3,300, being unauthorized accounts receivable which defendant had collected, was a specific fund, that execution was unavailable and thus the contempt action was appropriate. *743However, the relationship between the parties was not a trustee-beneficiary relationship, either explicit or implicit. The relationship between the plaintiff and the defendant was a debtor-creditor relationship, based upon an employment contract.
In Rosenthal v American Construction & Realty Co, 262 Mich 97; 247 NW 119 (1933), the garnishee-defendant bank refused to release $4,035.80 that it held in its account for the principal defendant after the circuit court had ordered the funds released. The circuit court found the bank in contempt for failure to pay the money and fined the bank $100. The Michigan Supreme Court reversed and held that the relation of the two parties was simply one of debtor and creditor and as execution was available, no contempt could lie. The court stated:
" 'We have no difficulty in holding that the process of contempt to enforce civil remedies is one of those extreme resorts which cannot be justified if there is any other adequate remedy.’ ” 262 Mich 97, 99. (Citation omitted.)
Clearly in Rosenthal, the bank held the defendant’s money in a "special fund” and yet this was not enough since execution was available to satisfy the debt. In the present case there was no showing that the plaintiff could not have availed itself of the remedy of execution.
The court in Rosenthal, supra, at 100, further declared:
" 'Where collection of money due on contract between private parties can be enforced in simple action at law by execution, party may not be imprisoned for contempt for failure to pay it to clerk upon order of court (3 Comp. Laws 1959, § 12268, subd. 5 [3 Comp. Laws 1929, *744§ 13910, subd. 5]).’ Brownwell Corp v Ginsky (syllabus), 247 Mich 201 [225 NW 531 (1929)], citing several other decisions of this court.”
Therefore, I would reverse the circuit court’s finding of contempt.

 The case was originally tried as a nonjury trial in December, 1972. The court’s opinion was rendered in January, 1973, and inexplicibly the contempt proceeding was initiated by order to show cause after the expiration of 2-1/2 years. The show cause hearing was conducted in the trial court on June 2nd and July 15th, 1975.